Dear Ms. Landrieu:
You advise that you are one of five newly elected members of the Orleans Parish School Board.  In your letter you ask this office to advise when you will be eligible to be sworn in.  Pursuant to our phone conversation, you also ask when the new board has authority to act.
R.S. 42:141 governs our response to your first question and states:
§ 141. Time limitation on oath and bond; failure to comply
  A. Each public officer, within thirty days after receipt of his commission or within thirty days after receipt of his commission certificate, whichever is later, shall take the oath of office prescribed by law, and give bond, when required, and file the same in the proper office in the manner required by law.
  B. Subject to the time limitation set forth in Subsection A of this Section, a public officer may take his oath of office at any time after he receives his commission or commission certificate. An oath taken prior to the date shown on the commission shall be deemed to have been taken on and shall be effective on and after the date on which the term of office for which the oath is taken commences. In cases where the office is one for which no date for term of office is set, an oath taken prior to the date on the commission shall be deemed to have been taken on and shall be effective on and after the date on the commission.
  C. Failure to comply with the requirements of this Section shall create a vacancy in the office, and the vacancy shall be filled in accordance with law as in other cases of vacancy.  (Emphasis added).
Thus, in accordance with R.S. 42:141, you may be sworn in anytime after you receive your commission [subject to the time limitation of R.S. 42:141(A)].
In response to your second question, the terms of the newly elected members to the Orleans Parish School Board begin January 1, 2005.  R.S.17:52(A) states, in pertinent part:
  A. There shall be elected by the qualified voters of each parish police jury ward, or the equivalent thereof, of each parish of the state a member of the school board of the parish for each police juror in said ward, or the members of a parish school board shall be elected by the qualified voters in accordance with the school board reapportionment plan then in effect as authorized by law, or the members of a parish school board shall be elected in accordance with any special law applicable to the board, as the case may be. Members of Parish school boards shall be elected at the congressional elections. Members elected in 1986 and thereafter shall serve four-year concurrent terms beginning January 1 following their election. In order to implement the concurrent terms provided for herein, those members of the parish school boards who are elected in 1980 shall serve six-year terms beginning January first following their election, those members of the parish school boards who are elected in 1982 shall serve four-year terms beginning January first following their election, and those members of the parish school boards who are elected in 1984 shall serve two-year terms beginning January first following their election.  (Emphasis added).
While you may be sworn into office prior to January 1, 2005, your term (and your authority to act) commences on January 1, 2005. Note further that the law contemplates that the newly elected board must assume authority at the January meeting. R.S. 17:121(B) provides, in pertinent part:
  B. All members elected to the board shall assume the duties of office at the January meeting of the board following their election.
We hope the foregoing is helpful to you.  Should you have other matters in which we may provide assistance, please contact this office.
Very truly yours,
                         CHARLES C. FOTI, JR. ATTORNEY GENERAL
                    BY:  _____________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams